FILED
                           NOT FOR PUBLICATION                                 JUN 10 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LOTHAR KUSTER,                                   No. 08-16552

              Plaintiff - Appellant,             D.C. Nos. 1:07-CV-00264-
                                                 SOM-BMK
  v.                                                       1:07-CV-00265-
                                                 SOM-BMK
MICHAEL W. FOLEY, Director of
Planning for the County of Maui (as an
individual); CHARLES VILLALON,                   MEMORANDUM*
Building Inspector for the County of Maui
(as an individual); TY FUKUROKU,
Engineer for the County of Maui (as an
individual); JAY ARAKAWA, Zoning
Inspector for the County of Maui (as an
individual); COUNTY OF MAUI, a
governmental entity,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Hawaii
                Susan Oki Mollway, Chief District Judge, Presiding

                     Argued and Submitted October 13, 2010
                     Submission Deferred October 14, 2010
                          Resubmitted April 13, 2011
                               Honolulu, Hawaii


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: HAWKINS, McKEOWN, and RAWLINSON, Circuit Judges.

      Appellant Lothar Kuster (Kuster) appeals the district court’s order granting

Appellees’ motion for summary judgment on Kuster’s claims for relief pursuant to

42 U.S.C. §§ 1983 and 1985.

      “To prevail in a civil action against state actors for the deprivation of rights,

privileges, or immunities secured by the Constitution and laws, a plaintiff must

show that (1) acts by the defendants (2) under color of state law (3) deprived him

of federal rights, privileges or immunities and (4) caused him damage.” Thornton

v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir. 2005) (citations, alterations

and internal quotation marks omitted). Kuster advances four constitutional bases

for his § 1983 action against the individual defendants: (a) violation of his

procedural due process rights; (b) violation of his right to substantive due process;

(c) violation of his rights to equal protection of the law; and (d) retaliation in

violation of his First Amendment rights.

      A.     Procedural Due Process

      Kuster contends that although he satisfied all the requirements, Appellees

failed to issue him a building permit, in violation of the Special Management Area

(SMA) Rules governing the permit issuance process. See Maui, Haw., Planning



                                            2
Commission, SMA Rules § 12-202-12. As the reviewing body has discretion to

issue a permit, Kuster does not have a protectable property interest in one, and

therefore cannot demonstrate deprivation of a federal due process right. See

Shanks v. Dressel, 540 F.3d 1082, 1091 (9th Cir. 2008) (“Only if the governing

statute compels a result upon compliance with certain criteria, none of which

involve the exercise of discretion by the reviewing body, does it create a

constitutionally protected property interest. . .”) (citations and internal quotation

marks omitted).

      B.     Substantive Due Process

      To assert a substantive due process claim, a party must “establish that the

[government’s] actions were arbitrary and irrational and had no relationship to a

legitimate government objective.” City of Los Angeles v. McLaughlin, 865 F.2d

1084, 1088 (9th Cir. 1989) (citation omitted). “A substantive due process claim

does not require proof that all use of the property has been denied, but rather that

the interference with property rights was irrational or arbitrary.” Bateson v.

Geisse, 857 F.2d 1300, 1303 (9th Cir. 1988) (citations omitted). “The irreducible

minimum of a substantive due process claim challenging land use regulation is

failure to advance any governmental purpose.” N. Pacifica LLC v. City of Pacifica,

526 F.3d 478, 484 (9th Cir. 2008) (citation omitted).


                                           3
      Kuster failed to demonstrate that the delay in the permit application process

was due to arbitrary and capricious conduct. Kuster presented no evidence that the

Planning Director responsible for issuance of the permit was aware of Kuster’s

contentious relationship with his neighbors or that he would be sympathetic to

them while antagonistic toward Kuster. Kuster similarly presented no evidence

that the Planning Director even read his letters complaining of delays. Appellees

presented evidence that the delay in processing, although regrettable, was due to

understaffing and a backlog. Having failed to provide any evidence to the

contrary, Kuster did not raise an issue of a material fact with respect to his

substantive due process claim.

      C.     Equal Protection

      Kuster contends that he was treated differently than similarly situated

building permit applicants. However, Kuster failed to raise a genuine issue of

material fact “that the discriminatory treatment was intentionally directed just at

him, as opposed to being an accident or a random act,” N. Pacifica LLC, 526 F.3d

at 486 (citation, alteration, and internal quotation marks omitted) (discussing the

requirements for an equal protection claim premised on a “class of one” theory), or

that he is similarly situated to other applicants who were treated more favorably,




                                           4
see SeaRiver Mar. Fin. Holdings, Inc. v. Mineta, 309 F.3d 662, 679 (9th Cir.

2002).

      The summary of public records proffered by Kuster is not admissible

evidence because the underlying documents were not accessible on the referenced

website. See City of Phoenix v. Com/Sys., Inc. 706 F.2d 1033, 1038 (9th Cir.

1983).

      D.       Retaliation

      Kuster asserts that the individual Appellees harassed him because he filed a

quiet title action and multiple police reports against his neighbors, and sent

complaint letters to the County about its permit issuance process. However, Kuster

failed to raise a genuine issue of a material fact regarding whether his conduct

“was a substantial or motivating factor in the [Appellees’] decision.” Soranno’s

Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989) (citation and internal

quotation marks omitted). Indeed, there is no evidence in the record that any

government official took affirmative steps to prevent or delay action on Kuster’s

application.

      Because Kuster failed to provide sufficient evidence to raise a material issue

of fact regarding violation of any constitutional right, summary judgment in favor




                                          5
of the individual defendants was appropriate. See Ove v. Gwinn, 264 F.3d 817,

824, (9th Cir. 2001).

      Finally, Kuster’s § 1983 claim against the County of Maui fails because

absent a constitutional, Kuster cannot maintain his claim against the government

entity. See Simmons v. Navajo Cnty., 609 F.3d 1011, 1021 (9th Cir. 2010).



      AFFIRMED.




                                        6